CAUSE NO.   PD-06I7-15

                                    IN TliE TEXAS

                              COURT OF CRIMINAL APPEALS

                                    AUSTIN,   TEXAS

RANDALL BOLIVAR,                            § . •                           FILED IN
    Appellant                                                       COURT OF CRIMINAL APPEALS
                                                                          JUN 26 2015
THE STATE OF TEXAS,
    Appellee                                                            Abel Acosta, Clerk


               MOTION FOR REHEARING ON MOTION TO FILE OUT OF TIME PDR




TO THE HONORABLE JUDGES OF SAID COURT:

   Comes now Randall Eolivar, Appellant Pro Se, and respectfully moves the
Court to rehear the Motion To File Out Of Time PDR, pursuant to Rule 79.1,
TRAP, and because the fair administration of justice require that this matter
be allowed to be submitted to this Court. Appellant asserts that a great
miscarriage of justice has occured, and in the interest of comity, convience,
and judicial economy; this Court must address the matters raised by Appellant.
   Appellant further asserts that the motion          is made in good faith and not
for delay.
                                                      Respectfully Submitted,



                                                      Randall Bolivar, Pro Se
                                                      Appellant
                                                      Ellis Unit, TDCJ # 1719379
                                                      1697 FN 980
                                                      Huntsville, Texas 77343



        RECEIVED IN
  COURT OF CRIMINAL APPEALS
        JUN 23 2015

     AbelAcosta, Glerk
                            CERTIFICATE OF SERVICE


I, Maria S. Rey, certify that a true and correct copy of the above and fore

going documents were served on opposing counsel for the State at:

Cameron County District Attorney's Office

964 E. Harrison St.                          State Prosecuting Attorney
                                             P.O. Box 12405
Brownsville, Texas 78520                     Austin, Texas 78711


Service upon counsel was made by fax/ First Class Mail, or hand-delivery.
SIGNED AND SERVED ON THIS^DAY nv ((hU^UJ2-^f 2015.


                                              Maria S. Rev